Examiners Comment
Claims 1, 11, 21 and 30 have been amended.
Claims 5-6, 15-16 and 25-26 have been cancelled.
The 35 U.S.C. 101 rejection as covering non-statutory subject matter, for claim 30 has been overcome based on claim amendment.
Claims 1-4, 7-14, 17-24 and 27-30 are allowed.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The following underlined claim limitation is not disclosed by any prior art:
	“…resuming the operation of the at least one suspended DRB in response to receiving a connection reconfiguration message from the BS; and
transmitting a remaining portion of the user data over the at least one resumed DRB”.

Closest prior art: Wu (US20180160458A1) discloses in claim 12: “…resuming at least one signaling radio bearer (SRB) of a RRC connection, when receiving the failure recovery message, wherein the failure recovery message reconfigures the at least one SRB of the RRC connection; and resuming at least one of the first DRB and a third DRB, when receiving a second RRC message, wherein the second RRC message reconfigures the at least one of the first DRB and the third DRB.” 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DEEPA BELUR/Examiner, Art Unit 2472                                                                                                                                                                                                        
/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472